 SOUTHERN HOUSEHOLD PRODUCTSSouthernHousehold Products Company, Inc.andUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO.Cases15-CA-3369,15-CA-3393, and 15-CA-3393-2December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn May 27, 1969, Trial Examiner Bernard J. Seffissued his Decision in the above-entitled proceeding,findingthatRespondent,SouthernHouseholdProducts Company, Inc., had engaged in certainunfair labor practices as alleged in the complaint,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpractices and recommended that those allegations bedismissed. Thereafter, both Respondent and GeneralCounsel filed exceptions to the Trial Examiner'sDecision,with supporting briefs, and Respondentfiled a motion to dismiss.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that theyare free from prejudicial error. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire recordin this case,and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer to the extent consistent with thedecision herein.We find in agreement with the Trial Examinerthat the Respondent violated Section 8(a)(1) of theAct by interrogating its employees, promising thembenefits,and threatening them with reprisals inretaliation for their union activities, sympathies andinterests.We similarly adopt the Trial Examiner'sfindingsandconclusionsthattheRespondentviolated Section 8(a)(3) and (1) of the Act by itsdiscriminatorydischargesofemployeesLewisStrickland,Robert B. Kennedy, Clifton Cox, M.Yarber, George Yarber, Raymond Harris, John W.Harper, Luther J. Mercer, Earlie Trotter, NehemiahTrotter,and James V. Jones. However, for thereasons set forth below, we find merit in the GeneralCounsel's exceptions to the Trial Examiner's failureto find that the Respondent also violated the Act by'TheRespondent'smotion to dismiss the complaint,and the underlyingcharges herein on groundsof offersof reinstatement to the dischargedemployees and other posthearing events, is lacking in merit and is herebydenied.369cancellationofitscontributiontoagrouphospitalization policy.With respect to the hospitalization insurance, therecord reflects that at some undisclosed time on thedayof the election,October25,1968,theRespondent posted a notice in its plant notifying theemployees that it was necessary for the Respondenttodiscontinuepaymentofallemployees'hospitalization policies for an indefinite period oftime.TheTrialExaminerfoundthattheRespondent's plea of economic necessity as a reasonfor canceling the insurance policy did not squarewith its promises of additional wage increases to theemployees or its assertion that its new plant wasgetting inshape and the Respondent was at lastgetting on its feet. The Trial Examiner also foundnothing inthe record to explain why the Respondentchose to post the announcement on the very day ofthe Board-conducted election. However, because theGeneral Counsel was unable to show that the noticeofcancellationwaspostedpriortothecommencement of the election, the Trial Examinerconcluded that the posting of the notice did notconstitute a threat to deprive the employees of afringe benefit sufficient to intimidate them in votingforacollective-bargainingrepresentative.Wedisagreewith this conclusion.Whether the noticewas posted prior to or during the course of theelection as a device to intimidate the employees tovoteagainsttheUnion,orpostedaftertheconclusion of the election as a reprisal against theemployees for having selected the Union as theirbargainingrepresentative, the Respondent's conductis in eithercase an act of interference, restraint, andcoercion.As the Trial Examiner found, theRespondent's assertion of economic necessity isinconsistentwith its other promises of benefits tothe employees which he found to have been madefor the purpose of dissuading them from supportingthe Union. Moreover, the Respondent has assertedno reason,cogent or otherwise, to explain why thealleged economic necessity, which it asserts existedsince it opened the Shubuta plant on or aboutFebruary 1, 1968, did not impel it to post the noticeof cancellation until the day of the Board-conductedelection.Under these circumstances, and in view oftheRespondent's numerous and flagrant otherviolationsof the Act, we find that the cancellationof the hospitalizationinsurancepolicyviolatedSection 8(a)(1) of the Act, and we shall order thenecessary remedy.THE REMEDYTo remedy the Respondent's unlawful cancellationof its contribution to the hospitalization policy weshall require it to restore the benefit, and we shallfurther order the Respondent to make whole itsemployees for any losses suffered by them as aresultof the unlawful cancellation, includingreimbursementof the employees for any losses180 NLRB No. 77 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDsufferedby reason of the Respondent's unlawfulcancellation, together with interest thereon at therateof 6 percent per annum. However, as theRespondent has averred in its posthearing motion,which we have herein denied,that it has bargainedand reached a collective-bargaining agreement withtheUnion, we shall require that the Respondentmake whole its employees for their net losses fromthe date of the cancellation of the insurance benefiton October 25, 1968, to the date of the restorationof the benefit, or to the effective date of thecollective-bargaining agreement pursuant to whichsuch benefit, if any, is covered, whichever is theearlier.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and hereby orders that Respondent,SouthernHouseholdProductsCompany, Inc.,Shubuta,Mississippi,its officers,agents, successors,and assigns,shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified:1.Substitutethefollowingparagraphforparagraph1(e)oftheTrialExaminer'sRecommended Order, and renumber paragraph 1(e)as paragraph 1(f):"(e)Withdrawing its contribution to the existinghospitalization insurancebenefitenjoyedby itsemployees because of their activities, sympathiesand interests on behalf of the above-named labororganization."2. Insert at the beginning of paragraph 2(a) of theTrial Examiner's recommended remedy the words,"To the extent full reinstatement has not beenoffered".3.Substitutethefollowingparagraphforparagraph2(d)oftheTrialExaminer'sRecommended Order, and renumber paragraphs2(d), (e), and (f) as paragraphs 2(e), (f), and (g),respectively:"(d)Restoretoitsemployees the benefitwithdrawn from them by reason of the Respondent'scancellation of its contribution to the hospitalizationinsurancepolicy on October 25, 1968,in the eventthat such benefit is not covered in the terms of anycollective-bargainingagreementwiththeUnionsubsequentlyarrivedat;andmake whole itsemployees for all net losses suffered by them fromthe date of the Respondent'scancellation of thebenefit to the date of such restoration or theeffective date of the collective-bargaining agreementcovering such benefit,whichever is the earlier,togetherwith interest thereon at the rate of 6percent per annum.4. Insert the following paragraph after the fifthWE WILL NOT paragraph of the notice:WE WILL NOTcancelour contribution to thehospitalizationinsurancepolicycoveringyoubecauseofyouractivities,sympathiesandinterestson behalf of that Union; and WE WILLrestore this benefit and make you whole for anynet lossesthey have sustained because of ourcancellationof this benefit.5.Insert inthe firstWE WILL paragraph of thenotice, after the words WE WILL, a comma and thefollowingwords, "to the extent we have not alreadydone so."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J.SEFF, Trial Examiner.This casewas triedbefore me in Meridian,Mississippi,on November 12, 13,14, 15, and 26.'The issues litigated were based on acomplaint dated September 5, an amended complaintdatedOctober 11 which was further amended at thehearing alleging violations of Section 8(a)(1) and (3).SouthernHousehold ProductsCompany,Inc.,hereinvariously called Respondentor Company, filedan answerwhich denies that Respondent violated theAct.Thecomplaint was based on a chargeinCase 15-CA-3369filed on August6,by UnitedBrotherhoodof Carpentersand Joiners of America,AFL-CIO (herein called theUnion),an amended charge inCase 15-CA-3393 was filedby the Union on September 12 and the charge in Case15-CA-3393-2 was filedby theUnion on September 20.The complaints were consolidatedby theRegionalDirector for the trial.All parties appeared at the hearingand were given full opportunity to participate,to adducerelevantevidence,toexamineandcross-examinewitnesses,to argue orally,and to file briefs which werecarefully considered.Issues1.Whether Respondent violated Section 8(a)(1) of theAct by a speech allegedly delivered by T. Daniel,Respondent's president, on or about August 13 in thecourse of which threats were allegedly made to close theplant if the Carpenters' Union came in; preference for asteelunion was expressed; employees were told to vote"No" in an NLRB election scheduled to take place onOctober 25 if they wanted a factory in Shubuta; Tom D.announced there would not be a union in the plant;raiseshad been given and additional raises were promised andstatementswere allegedly made which were coercive andbridledwith animus and hostility directed against theUnion.2.Whether Respondent violated Section 8(a)(1) of theAct by interrogating employees concerning their activitieson behalf of the Union thus interfering with their right toengage insuch activities.3.Whether Respondent violated Section 8(a)(3) and (1)of the Act by discharging the following employees in orderto discourage membership in the Union:'All dates are in 1968 unless otherwise specified SOUTHERN HOUSEHOLD PRODUCTS371Case 15-CA-3369Lewis StricklandJuly 26,1968R. B. KennedyJuly 26,1968Clifton CoxJuly 26,1968M. D. YarberJuly 31,1968George YarberJuly 31,1968Raymond HarrisJuly 31,1968John W. HarperJuly 31,1968Cases I5-CA-3393 and 15-CA-3393-2George W. Allen, Jr.September 6, 1968Luther J. MercerSeptember 9, 1968Earlie TrotterSeptember 12,1968Nehemiah TrotterSeptember14,1968James V. JonesSeptember 16,1968Upon the entire record and from my observation of thedemeanor of the witnesses while they were testifying underoath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is a Delaware corporation with officesand a place of business in Shubuta,Mississippi,where it isengaged in the manufacture and sale of metal cabinets andrelated products. Since the commencement of business onor about February 1, 1968, the Respondent received at itsShubuta,Mississippi, plant, directly from points locatedoutside the State of Mississippi,goods and materialsvalued in excessof $50,000.During the same period,which is a representative period, the Respondent sold andshipped from its Shubuta, Mississippi, plant productsvalued in excess of $50,000 directly to points locatedoutside the State of Mississippi.The complaint alleges, the answer admits and I findthatRespondent is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe complaintalleges,the answer admits and I findthat the Unionisa labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The AllegedViolationsof Section 8(a)(1) of theActFacts and Chronology of EventsAccordingtotheundenied and creditedtestimonywhichappears in the record,theUnion began itsorganizing campaign sometimeafter July 1. EmployeeRobertKennedy testified without contradiction that someof the menexpecteda raise aroundJuly 1 and when theydid not get one at this time talk about a union firstdevelopedin the back of the plant where spot welding andbending operations are performed.The activeunion campaign commencedon July 25. Onthisdate,employeesLewisStrickland,Kennedy, andCliftonCoxsigned union authorization cards and beganactivelytalking the Union up among the employees eitherbeforeworkor during break periods in the plant andoutsideontheCompany'sparking lot.On July 26,employees M. Yarber and George Yarber, John Harper,and Raymond Harris all signed union authorization cards.On July 27 James Jones, who was elected president of theUnion by a show of hands on August 1,signed a unionauthorizationcard.EmployeeEarlieandNehemiahTrotter signed union authorization cards on August 29and August 9, respectively. Luther Mercersigned a unionauthorization card on September 4.The recordincludes anexhibit dated July 29 whichshows that G. Seale, Union International Representative,senta certified letter to the Respondent which wasreceived on July 31 and which notified the Company thatan organizational campaign was under way. Employees R.Harris,M. Yarber and J. Harper were named as UnionCommitteemen.On August 7 a mimeographed notice was posted in themen'sroom having to do with the Union's efforts toorganize the plant.Respondent claims that this noticewas the first knowledge it had that the Union was tryingto organize its employees. It should be pointed out thatthis information is not correct as testified to by theCompany's General Manager, Blackledge, because therecord shows that on July 29, Seale wrote a letter to theCompany notifying it of its organizational efforts and thustheCompany had official written notice not later thanJuly 31. On August 8, 1968, a certified letter was sent tothe Respondent by Seale notifying the Company that theUnion represented a majority of its employees in analleged appropriate unit and requesting recognition andrequesting recognition and a bargaining meeting.OnAugust 13, the Union filed a charge with the NLRBconcerning an employee named Kendricks. This chargewaswithdrawnwhenKendricks refused to give astatementto the NLRB. On September 8 the Union fileda petition for an election with the NLRB. On September10Mr. Tom Daniel wrote a letter to all his employeesstating that the Company did not want a Union atSouthern Household and a copy of this letter appears inthe record.On September 10 Tom Daniel, who willhereafter be referred to for purposes of identification asTom D., read a speech to all his employees explaining theCompany's opposition to becoming unionized and whilethis letter has a strong flavor of opposition to the Union,itdoes not appear to be violative of the Act. It is notincluded in the charge as an allegation of independent8(a)(1) activitiy.On October 3 the Wayne County Newswrote an editorial captioned "They Reap and Sow Not."This editorial is a strongly phrased attack on labor unionsand a reprint of it was sent to the Respondent and itsemployees (the second is not clear on this point) but thereisno evidence in the record to indicate that theRespondent had anything to do with the writing of thisletter nor was it associated with this communication inany way that came out on the record. An NLRB electiontook place on October 25, Case 15-RC-3969 the results ofwhich were as follows. There were 55 votes for the Union,50 against the Union and 10 challenged ballots; 9 of thechallenges were cast by alleged 8(a)(3)'s.A notice wasposted on the Company bulletin board on the day of theelection,October 25, a copy of whichappears in therecord, notifying the employees that the Company hadcancelled the group insurance plan previously paid for infullby the Respondent. There is further information onthisnotice stating that the individual employees couldcontinue the policy if they paid the premiums directly anditwas pointed out to the employees that the rates on agroup policy insurance were considerably less expensivethan if the employees individually paid for the coverage 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided by the policy.The Respondent's plant employs about 160 employees.Vice President R. Daniel (hereinafter identified as Bob D.for purposes of identification) testified that the plant is1100 feet long by 200 feet wide General ManagerBlackledge testified that the plant is 900 feet long by 200feetwide. It was the custom of Tom D. to ride throughtheplant once or twice a day on a golf cart. Thisconveyance was used because of the extreme size of theplant.The office oftop management is located at aboutthe middle of the plant.1.Respondent's supervisory hierarchyI take judicial notice of the following facts, set forth intheBoard'sDecision and Direction of Election datedSeptember 26; based on the sworn testimony in therecord, Respondent's supervisory hierarchy, all of whom itwas testified had authority to hire and fire, is as follows.T.M. Daniel:PresidentRobert W.Daniel:Vice-PresidentMargaret F. Daniel:Secretary-TreasurerFredBlackledge:General ManagerJack Jenkins:Plant SuperintendentIn addition,the record discloses,that the individualswhose names are set forth below, in the divisions anddepartments indicated, have authority to hire and fireemployees and should be excluded as supervisors: Theforeman in the fabricating shop;Foreman Tom Smith andJames Dickinson in the packing department;ForemanArnold Frazier in the paint department; lead shippingclerk,Ed Zeitvogel, in the shipping department and PatDuelItshould be noted that the testimony in the "R"case is at variance with that given in the instant case. Inthe latter, Respondent testified that only Tom Daniel, BobDaniel and Blackledge have authority to hire and fireemployees. The other supervisors only have the authoritytorecommendhiringandfiringandtheirrecommendations are given effective weight.2.Cancellation of hospitalization insuranceThe record is silent as to the exact hour whenRespondent'snotice to employees of cancellation of thegroup hospitalization program was posted. The complaintalleges that the posting in this notice on thevery day theNLRB election took place is an independent violation ofSection 8(a)(1).While thetiming in relationto the day ofthe election is suspicious the recordissilentas to theexact time when Respondent's notice to its employees wasposted.Respondent explained its decision to cancel the grouppolicy because the Company claimed it could no longerafford to pay the approximately $1,200 per month it costtocover the premiums.Infurtherexplainingthecancellation Respondent contended that it could no longerput out this large amount monthly because it was losingmoney as the result of the poor work being turned out bythe employees,and their excessive absence and latenessupset production schedules.These facts coupled with thelarge number of badly manufactured cabinets which werebeing returned from dissatisfied customers was also due toexcessive spoilage and scrap causedby the badwork beingturned out by incompetent employees.These reasons do not square with the comment met byTom D.in his speech of August 13,inwhich he promisedadditional wage increases which he expected to be able togive the employees because his new plant was roundinginto shape, and he was at last getting on his feet. Withcontinuedimprovementexpectedafter11ofthe"incompetent employees were fired," by October 25,Respondent should have been better able to pay $1,200per month for this fringe benefit than it was on August13.Itisalsoa fairly remarkable coincidence thatRespondent chose the very day upon which the NLRBconducted an election to post the announcement. Thecongeries of eventsisatvery least highly suspicious. Theelection took place from 8:30 a.m. to 10:30 a.m. andunlessthe above referred to notice was posted prior to thecommencement of the election it would not seem that theposting constituted a threat to deprive the employees of afringe benefit sufficient to intimidate them in their voting.Under the circumstances disclosed by the record it isrecommended that this allegation in the complaint bedismissed because the General Counsel failed to sustainhisburden of proving by substantial evidence on therecordasawhole that the posting involved wasintimidating.3.Onerous workEmployee Ben West acted as an observer for the Unionon the day of the election. West normally operates thebending machine. After the voting was over and while hewas working at his machine, Superintendent Jenkins shutthe machine off and took West outside the plant where hewas ordered to unload a big trailer of metal. He cut hisfinger doing this work. He testified that his normal workwas operating the bending machine and that he had neverunloaded trucks at any previous time. However, oncross-examination, it was brought out thatWest whoearned $1.60 (plant minimum)never got a raise and, inanswer to a question "Do they move you all around theplant?"West testified "Yes sir." The complaint allegesthatWestwas singledout for onerous work because heacted as the Union's observer at the election. In view ofWest'sown testimony and other similar evidence in therecord to the effect that employees were required to dowhatever work they were assigned, it cannot be said thatthere is a preponderance of evidence in the record tosupport this allegation of the complaint. It is thereforerecommended that it be dismissed.4. Interrogationof employeesEmployee Luther Merceron anoccasion (date notspecified in the record) had a conversation with hisadmitted supervisor, James Dickinson at his work place.Mercer told Dickinson that he [Mercer] felt if the Unioncame in it would help the employees. Just after Mercercame to work on September 9, Bob Daniel came up tohim and asked how he felt about the Union. Mercer saidhe never belonged to a union and "did not know nothingabout it." Bob D. said "Well if you are for it say so andif you you're not say so."These comments appear innocuous standing alone buttheymust be weighed in the context of the total eventswhich transpired that day.Mercer's demeanor as awitness was convincingand I credit his testimony. Mercersigned a unionauthorization card on September 4. Hewas discharged at the end of his shift on September 9,whichfell onaMondayat about 3:30 p.m. No reason wasgiven forhis termination.The timing of his discharge andthe othercircumstances surroundingitwill be dealt withat greater lengthinfra.Suffice it to say at this point thatinterrogation becomes unlawful when it is part of the SOUTHERN HOUSEHOLD PRODUCTSmeans by which the employer's hostility carries with it thepurpose to retaliate against union sympathizers and bythreatof job or other reprisals,coerce them.' Theinterrogation in this instance,coupledwithMercer'sdischarge on the same day as the interrogation took place,constituted illegal interrogation and I so find.The complaint alleges two additional instances ofalleged illegal interrogation concerning employees EarlierTrotter and Nehemiah Trotter.On the day before he was fired,Earlie T.testified thatForeman Arnold Frazier asked him on September 11, inthe paint room,if he thought his crew would vote for theUnion.EarlieT. said"Idid not know,Ididn't carenothing about it." On the next day,September 12, Frazieragain asked him how his crew was going to vote and wasagain told he did not know because he,had not asked anyof them.Earlie was discharged on September 12, undercircumstances to be described in greater detailinfra.While I find Earlie T.to be a confused witness in someaspects of his testimony,he was direct and convincing inhis recital of the two consecutive instances which tookplace on September I1 and 12.1credit this part of histestimony.In the course of these queries Foreman Fraziertwice sought to elicit from him information as to whetherthe men in his paint crew would vote for the Union in theupcomingNLRB election. Earlie T.was fired onSeptember 12,whichfellonaThursday,undercircumstances showing Respondent suspected that he wasactive in the Union.Ihave found his discharge to beviolative of Section 8(a)(3).The discharge,taken togetherwith these interrogations and the fact that he wasdischarged on a Thursday during the regular work week isconduct violative of Section 8(a)(l) and(3) of the Act.The facts and circumstances surrounding Earlie T.'sdischarge will be discussed in greater detailinfraunder thesection of this decision concerning discharges.Nehemiah Trotter testified that on August 28, while hewas at work,a former employee, Bill Tresh,stopped atthe shipping department for a friendly albeit very briefvisit.Immediately after Tresh departed Tom D.,Bob D.and Fred Blackledge came up on the golf cart and toldhim to hang on to the golf cart.Trotter was driven to theopposite side of the building where Tom D. asked himwhat Tresh wanted.When Nehemiah told him that Treshdust paid a friendly visit Tom D. asked if he said anythingabout a union.Tom D.then inquired if Nehemiahattended the Union meeting over at Waynesboro the othernight and was told that he did not go to a meeting. TomD. then said he did not want any part of the Union. If hewanted a union he could go to New Orleans and buy aunion.Itwas called BUMS and cost$10 a month. TomD. also said he "would go to New Orleans and buy aunion if I wanted to jeopardize every employee here."Nehemiah,who is in a reserve unit in the Army,impressed me with his candor,directness and intelligence.Icredithistestimony.The interrogationwhich hedescribed carries a threat and expressed RespondentPresident's animus against the Union.Unless Respondentat least suspected that Nehemiah was a union adherent Ican find no logical reason to explain the reason for theinterrogation carried out by the President of the Companyon the other side of the plant away from Trotter's normalwork station.Ifind this interrogation to be violative ofSection 8(a)(l) of the Act.'N.L R B.v.NeuhoffBros.,Packers,Inc.,375 F.2d 372,373-374(C.A.5).373Plant Superintendent Jenkins, sometime during the firstpart of August,stopped by employee James Jones whilehewas working at his machine.A brief conversationensued in the course of which Jenkins,ina very politetone of voice, asked Jones if he knew anything about aunion.Jones answered,"What's that?"Jones impressedme as a responsible man who spoke in a measuredmannerandIcredithistestimony.The incidentconcerning the conversation between Jones and Jenkinssuperficially appears to be innocuous.Even though Joneswas not discharged until September 12, thus making thisseemingly insignificant interrogation remote in point oftime,ittakes on a different coloration when viewedagainst the totality of the facts and circumstances relativeto his discharge.This is discussed in detailinfraunder theheading,"Discharge of Jones." Jones was the President oftheUnion.He testified that he talked to and signed upabout 25-30 employees in the plant on break time andduring lunch time. Under the circumstances I thereforefind that the interrogation,involving as it did a directquestion(did he know anything about a union)addressedto Jones by the plant superintendent,to be violative ofSection 8(a)(1) and I so find.5.Alleged speech of August 13, 1968Tom D.,the President of the Company,testifiedhenever gave a talk to his assembled employees in which anymention of any kind whatsoever was made concerningunions except for the speech of September 10, which wasread to the employees and which was prepared forRespondent by a prominent New Orleans labor law firm.Both in his direct testimony and during cross-examination,he stoutly maintained that while he gave quite a numberof extemporaneous talks to his employees concerning thequality and quantity of work being performed,the amountof spoilage and scrap metal resulting from poor work, thelateness of certain employees and the frequent absences ofother employees,he made no remarks about unions exceptfor the speech which he read on September 10. Histestimony on this point was echoed by Blackledge, BobD., Jenkins,Ed Zeitvogel,Dickinson and Tom Smith.Tom D.theowner of the business,was forthright,aggressive,direct,strongly opinionated and created theimpression of being positive to the point of leaving nofurther room for discussion.He obviously believed whathe said to be gospel truth.In the early part of histestimony he was still certain in his pronouncements thatiterated and reiterated the fact that he never,at any time,spoke about the Union to any of his employees eithersingly or en masse,until he apparently convinced himselfof the utter correctness of his testimony.He must havebeen laboring under such a weight of conviction that evenwhen it was pointed out on cross-examination that he hadtestified to having read a talk exclusively about unions, hereadily conceded this fact but hastened to add that thattalk was prepared for him by his attorney as if to disavowany responsibility for it because that speech was preparedby some persons other than himself.While the record shows there is some variance in thetestimony of the General Counsel's witnesses regardingthe date when Tom D. allegedly delivered a speech to allthe employees in the vicinity of the north end of theshipping department,piecing together the evidence on thispoint, it seems clear that the talk was given on or aboutAugust 13.Employee witness A. Rogers, credibly statedthat it was given 1 week before August 20. This date wasfixed in his mind because on a Tuesday August 20, he 374DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned an affidavit for the NLRB and he recalled that thespeech in question was given on a Tuesday, 1 week beforethe interview with the NLRB Examiner. In any case theexact date has no special insignificance since the fact ofthe delivery of the talk was firmly attested to by five oftheGeneral Counsel's witnesses: J. Jones, A. Rogers,Luther Mercer, P. Busby, and R. Hodge.What followsinfrais a reconstruction of a composite ofthe testimony of what was said in this speech. It is to benoted that the threads in the tapestry of testimony,repeating as they do certain phrases, form a refrain ofsimilar language,and they are inherently corroborative. Itwould not appear to be reasonable to conclude that fiveunsophisticated workmen would so fabricate a recital as toindividually repeat similar or identical language in asconsistent a manner as appears in the record.The witnesses testified with marked consistency that thespeech was extemporaneously given in the north end ofthe shipping department by Tom D. while he was seatedin his golf cart with almost all of Respondent's supervisorspresent at the meeting together with all the employees.The following,inter alia,and with onlyslight variations, isthe composite of Tom D.'s remarks:Before Respondent came to Shubuta he had been toldthathewould find the colored employees morecooperative than the white; there was no Carpenters'Union coming in; that we were trying to get this Unionin; that we were crazy and stupid if we thought we weregoing to get a Carpenter's Union in the plant; therewasn'tno [sic] union coming in of no kind; he [Tom D.]would shut the plant down if we continued to try andget one in;ifwe keptcontinuingthat he [Tom D.]would let the Carpenters sign our paychecks; he hadraised our wages and we had to give him time to get onhis feet; he dust didn't have a chance; he just didn't havethemoney to do it yet; when he got the chance hewould raise up; he had raised some and he wouldcontinue; he said we were stupid and crazy; we werecrazy punks if we thought we would get a Union intothis plant;we could sign all the cards we wanted to andifwe continued to sign them, he would let the Unionsign out paychecks; he said he was a rich man he hadmade a million and he had lost a million;personally Iam a rich man;he said he would shut the plant down ifthe Union would come in; it [Carpenter's Union] is nogood; I will not have it; when you [the employees] go tothe polls to vote "you'd better vote no"; he owned thebuilding and everything in it; before he would let theCarpenter'sUnion come in and take over he wouldclose the building down; if we [the employees] wanted afactory in Shubuta, when we went to the polls we hadbetter vote no; he had nothing against unions, hadworked with them all his life but no Carpenters orTeamsters Union could come in; he would not put upwith it; he had invested over a million dollars in theplant-now it was beginningto returnhe was gonnaraise pay and keep on raising it; he said the only wayyou could have a union would be through a NLRBelection; at the end of his talk he said "If you did havean election you'd better `no' or you won't have no job; Iam a rich man,personally myself and I don'thave tostay here and deal with the union."Tom D.testifiedthatwhilehe did make someextemporaneous speeches to the assembled employees henever mentioned the word union nor did he talk aboutunions except for the speech he read on or aboutSeptember 10, from an address prepared for him bycertain lawyers in New Orleans. A typed copy of thatspeech appearsin the record. He flatly denied making anyof the commentsas areset forth in the indented sectionsupra.When he was cross-examined on the subject of thespeech of August 13, the General Counsel put manyquestionstoTom D. In the main the General Counselrepeatedinparaphrasedlanguagemanyoftheabove-described comments. Tom D. testified that he firstheard of the Union campaign about October 7 or 8. Headmitted that from time to time he made certain speechesaboutqualitycontrol,spoilage,thenecessityforemployees to come to work on time and not lose time bystaying out of the plant. These speeches were made over aperiod ofsome months startingabout May. The statementTom D. made about having first heard about the Unioncampaignabout October 7 or 8 is obviously erroneousbecause theUnion had written two letters to theRespondent,copies of which are included in the record.One was written in July and one in August and both acharge and a representation petition had been filed beforethese dates.When reminded of the above communicationsTom D. corrected himself and said he meant August 7.He said he really only became aware of the Union for thefirst time whena notice wasposted in the men's room onor about August 7, and was called to his attention. TheGeneral Counsel put a longseriesof questions to himconcerninghis knowledge of the Union's effort to organizethe plant to most of which he replied, not with a simple,"No" but with a vigorous "absolutely not." I counted 19"absolutelynots" within the compass of approximately 7pages of the transcript. This is of a piece with thetrenchant replies and asseverations which characterizedTom D.'s demeanor on the witness stand. Respondent'ssupervisorsBlackledge,Bob D., Jenkins, Ed Zeitvogel,Tom Smith, and J. Dickinson all parrotted the testimonyof their boss with respect to his vigorous denial of everhaving given an extemporaneousspeech around August 13concerning unions.These denials did not have a ring ofauthenticity about them and I do not credit the witnesseswho gave this testimony.The testimony of the General Counsel'switnesses,whose fairly consistent recollection of the substance of thetalk of August 13, have some areas where neither thedates nor the substance of other speeches, including theone written by Respondent's attorneys, were recalled bythem. It seems reasonable that having heard numeroustalks- exhorting them to do a better job - because ofsimilarity in the talks as to tone and content, suchspeeches would blur into a fog of sameness and might notbe remembered. It is also understandable that the speechofAugust 13 bristling as it does with animosity andhostility against the Carpenter's Union, and accompaniedby threats of loss of jobs, closing the plant, wage increasesif the employees voted against the Union and other directattacks on the Union is the kind of talk that would makea vivid impression on the employees and would likely berecalled by them. It is certainly not unusual that averageworkmen who hear this kind of a diatribe, including athreat to them of the loss of their jobs if they vote for theCarpenter's Union, would long remember it.For these reasons I credit the testimony of the GeneralCounsel'switnessesand find that Tom D. did in factdeliver an extemporaneous talk on or about August 13,which contained threats of reprisals and promises ofbenefit the totality of which was clearly violative ofSection8(a)(1)anddemonstrated inunmistakablelanguage Respondent's extreme hostility to the Union. SOUTHERN HOUSEHOLD PRODUCTS375B.The Alleged 8(aX3)'sPreliminary StatementThe complaint lists 12 men as having allegedly beendiscriminated against in violation of Section 8(a)(3):L.Strickland,R. Kennedy,and C.Cox were all dischargedon July 26. M. Yarber, G. Yarber,R.Harris, and J.Harper were discharged on July 31.George Allen wasallegedly discriminated against on September 6; L. Mercerwas discharged on September9;E. Trotteron September12;N.TrotteronSeptember 14; and J.Jones onSeptember 16.Respondent explained its practice with respect to hiringand firing as follows:Only the top three bosses,Blackledge,Tom D., andBob D. (who shall be referred to as the "Big Three") canhire and fire employees.All hires are made by Blackledge.If someone is to be fired the supervisor must go to anymember of the"Big Three"to secure authorization. Theactual act of discharge in every case exceptthat of N.Trotter isperformed by the foreman of the departmentand not by the direct word of the members of the "BigThree."The lower range of supervision does haveauthority to recommend hiring and firing and suchrecommendations are given effective weight.Inconsistentwith thistestimony Respondent testified under oath in therepresentation case(15-RC-3969)that all supervisors havethe right to hire and fire and the entire supervisoryhierarchy,consisting of the "Big Three,"Margaret Daniel(wifeof owner TomD.),PlantSuperintendent JackJenkins, the foreman in the fabricating shop and foremenTom Smith,James Dickinson,Arnold Frazier, and EdZeitvogelhave the authority to hire and fire andconsequently were excluded from the bargaining unit assupervisors.Bob D.testified that hiring and firing canbe done byany one member of the "Big Three"or any all threeacting in concert when they were available.There is somesignificanceinthefactthat,accordingtothediscriminatees,the discharge of about I l of the employeestook place while all 3 members of the"Big Three" wereintheplantand physicallywithineye view of thedischarges.Respondent did not adduce any testimony toshow that all three members of the "Big Three" werealways present at the time every employee was discharged.The recordshows that these men had many duties in theplant besides standing around watching certain employeesbeing discharged.This unusual performance was in effectonly while suspected union adherents were discharged.At numerous times during the hearing Respondent'sattorney argued that ever since February,when the plantcommenced operations,until the time of the hearing thisnew plant had a tremendous turnover of employees.Testimony to the same effect was also given by some ofthe Respondent's witnesses.About 285 employees were letgo,many by voluntary quits,and approximately 50 weredischarged during this period.Respondent offered tointroduce an exhibit giving the names, departments anddates when these events took place.Over Respondent'sobjection I rejected this exhibit.Ihereby reverse thisruling and accept the document into evidence because itprovides amplification of what was both testified to andargued by Respondent'sattorney on the record. Thesubstance of the exhibit has been carefully considered. Itdoes not however alter the conclusion reached by me inthis case.Respondentmade no proffer of evidence to explain whyon 2 days when multiple discharges were made, July 26(three discharges) and on July 31 (four discharges), all 7of these discharges were alleged in the complaint asinvolving only discriminatorily discharged employees. Itshould be noted that these discharges coincide in point oftime exactly with the period when the Unioncampaignwas at its height. If the timing of the discharges was dueto mere happenstance the coincidence is extraordinary andunbelievable. The reasonable inference to be drawn fromthese events is that since onlyunionadherentsweresingled outfor discharge on July 26 and 31, the dischargeswere motivated as reprisals directed against the employeesfor their activities on behalf of the Union or Respondentpenalizedthese men because they were suspected of beingadherents to the Union.Thus on July 26, Respondent terminated LewisStrickland, R. B. Kennedy, and Clifton Cox. On July 31,M. Yarber, George Yarber, Raymond Harris, and JohnHarper were discharged. All seven of these men wereeither activelyengaged in unionactivities or Respondentsuspected they wereunionsupporters. In any case, as willbe more fully developedinfra,thesemen were the majoractive or passive employees identified with the Union andby being discharged the Union forces in the plant weredecimated.1.The discharge of Lewis StricklandStrickland began to work for the Company on May Iand was discharged on July 26. He was a tack welder. Hisimmediate supervisor was Oscar Zeitvogel. Zeitvogel is nolongerwith the Company and was not produced as awitness. Strickland was hired at $1.60 per hour and on orabout July 1, was raised to $1.70. The recordcontainsinformation to the effect that only deserving employeeswere given merit increases. Strickland said when he firstbegan the job there was considerable talk aboutorganizing a union amongthe tack welders, cutters andbenders all of whom worked in the back of the plant. Theunion talktook place during lunch time, break time andoutside the plant on the parking lot. Included in theseconversations, among others, were the two Yarbers andKennedy. Strickland and Kennedy went around and polledeach man askingindividually what he wanted to do. Theemployees decided they wanted to be represented by theCarpenter's Union and Strickland got in touch with a Mr.Fields,Union representative. Fields communicated withStrickland on July 24, he met Strickland in Strickland'shouse and gave Strickland 80 authorization cards. On July25, Strickland started giving out the cards. He gave someout on the parking lot, talked to as many employees aswould listen to him and continued making a distributionof the cardsduringlunch time, break time and on theparking lot.On July 26, Strickland went to the plant at6:30 a.m. He distributed cards outside the plant whilestandingapproximately 70 or 80 feet from the entrance tothe sidewalkwhich leads to the parking lot. He also wentinside theplant where he stood inside the bathroom andcontinuedto give out cards. On July 26, he gave out 65 or70 cards. His distribution took place openly and allactivity ceased before 7 a.m. Strickland said that, so faras he knew,he did notnotice any foreman watching himin the courseof this activity. At 9 a.m. at abreak time inthe plant he asked twomen to sign cards.When he got back to his machine a few minutes afterbreak timehe sawTom D., Blackledge, and Jack Jenkinsas all threegot out of the golf cart and approached 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert Kennedy. Jenkins had two checks in his hands andhe gave them to Kennedy. Then Blackledge, Tom D., andJenkins came to Strickland and gave him two checks.Blackledge and Tom D.were standing facing him about25 feet from where he was working. Jenkins said they nolongerneededhisservices.At this point Tom D ,Blackledge, and Jenkins followed in the golf cart andStrickland stood aside to let them pass. Tom D. said"Now, go on and get out of here." Strickland found thathe had been paid up to 9 a.m. on Friday, July 26.Strickland was never told the reason for his dischargeand he testified he was never spoken to by companyrepresentatives about staying on the job or about thequality or quantity of his work. He also said Zeitvogel didnot participate in his actual discharge. Strickland said themanagement people never questioned him about a union.Strickland also testified between 7 and 9 a.m. he stood athisweldingmachine and did not leave it. The recordshows that Strickland signed his union card on July 25.2.Conclusionsas to the dischargeof StricklandIn its preparation for the instant hearing Respondentprepared a memorandum which contains the names of allthe employees enumerated in the complaint and alongsideeach name there is a brief explanation of the basis for thedischarge.Alongside of Strickland's name appear thewords "would not stay on job." Respondent denied that atthe time of Strickland's discharge any of the "Big Three"were seated in the golf cart in a position where they couldbe observed by Strickland. Strickland was fired, accordingto the Respondent, because he would not stay on the job,hewandered around and he was warned repeatedly.Strickland testified that he was never warned by anyoneand that he never left his job except during breaks and forlunch.It is significantto note thetimingof this discharge: itwas made about 9:15 a.m. on a regular work day whentheshiftended its operation at 3:30 p.m. I creditStrickland's testimony that the "Big Three" were seatedin a positionto observe the discharge of Kennedy and hisdischarge. It seems very unusual indeed for an employeeto be discharged at 9:15 in the morning without someprecipitating event occurring to trigger off the discharge.This information is to be juxtaposed over against the factthatStrickland overtlymade a distribution of unionauthorization cards on the day he was discharged andmade noeffort to hide his distribution both outside andinside the plant.Thesefacts give rise to a reasonableinferencethatthedischarge took place because ofStrickland's union activities and I so find.3.Discharge of Robert B. KennedyKennedy had worked for the Maclnnis ConstructionCompany which company built the Respondent's plant.Kennedy worked on the plant construction job until aboutChristmas 1967. He then worked at Tom D.'s residencedoing carpentry jobs and, about the end of February, hewent to work at the Respondent's plant where he operatedapunchingmachine and a bending machine. Hisimmediate foreman was Oscar Zeitvogel.When he ran thebendingmachine his work station was about15-20 feetaway from Strickland; while operating the punchingmachine he was about 60-70 feet from Strickland. Hestarted at$1.60 per hour and was given a merit increasein June to $1.70.In the middle of June, Strickland spoke to Kennedyabout unions. Strickland told Kennedy that deservingemployees would receive another increase around July 1.No such raise was given and Kennedy testified that thefailure of this wage increment to come through was thereason why union activity began in the plant shortly afterJuly 1Kennedy talked to about 10 or 15 employees. Kennedy,Strickland and Cox signed union authorization cards onJuly 25. The Carpenters' union began its organizingactivityin earnest on orabout July 25. Kennedy talked toStrickland on Respondent's parking lot; he took a numberof union cards, he talked to Jones and M. Yarber andsome other employees during breaktime before he startedwork in the morning and on the parking lot. Kennedy alsotooka unioncard to Cox at his home (Cox is a neighbor)and Coxsigned hiscard on July 25. Some employeestalked to Kennedy in the plant asking him what hethought about the Union and, so far as he knew, Kennedywas not aware of being observed by company supervisors.He said he did not pass out any cards in the plant andonly did his talking during lunch, breaktime and beforework.On the very next day, July 26, shortly after breaktimeatabout 9:20 a.m., Kennedy was punching holes incabinet doors.He was approached from the rear byJenkins who was with Blackledge and Tom D. Jenkinssaid,"Kennedy, here's your two checks. You are paid infull.We just don't need your services any longer." TomD. got off his golf cart, came over to within 3 feet ofKennedy and said "We just don't need your services anylonger," and in an unusually loud voice said, "Now getthe hell out of here." Tom D. then asked "Where is theother boy" at which point Jenkins raised his hand in thedirection of Strickland. The discharge of Strickland tookplace moments later as has been describedsupra.Kennedy testified that Respondent's supervisor, OscarZeitvogel, never criticized him before about his work norwas he cautioned to stay on his job or to quit agitatingother employees. Respondent's pretrial notations show,next to Kennedy'sname,that he would not stay on hisfob, agitated other employees and written in ink are thefollowing words, "spoiled steel." The man who could beexpectedtohavedirectknowledgeofKennedy'sperformance on the job, Zeitvogel, no longer works forRespondent at Shubuta and was not produced as awitness.Respondent's denied knowledge of Kennedy's unionactivity, claimed that Kennedy was warned to stay on hisjob, stop agitating other employees, and that he causedexcessive steel scrap.Respondent did not present convincing evidence insupport of its complaints against Kennedy. Kennedy was agood witness and impressed me by his self assurance anddirectness in answering questions.I credit his testimony4.Conclusions as to the discharge of KennedyThe evidence is clear that Kennedy and Strickland werethemainstays of the Union's organizing campaign. Bothof these men overtly talked about the Union, carriedunioncardsontheirpersonsandunderthesecircumstances it is unreasonable to suppose that theRespondent did not have knowledge of their activities. Itstrainscredulity to believe that the first two employeesdischarged on July 26, within moments of each other,should have been the two men most active in the unioncampaign and that these events were sheer happenstance. SOUTHERN HOUSEHOLD PRODUCTS377Even though both employees stated that they were notaware of having been observed by company supervisorswhen they engaged in conversations on break time withfellowemployees the very precision with which theCompany spotted the chief union organizers andimmediately discharged them creates something more thana suspicion that the discharges were motivated by theRespondent's knowledge of the Union activity of theseindividuals. It is significant that one day after circulatingunioncards for signatures they were both dischargedwithinmoments of each other at 9:20 a.m. in the earlypart of their shift and before they had chance to finish theday's work. Such precipitate action, accomplished withthree supervisors watching within eye view, coupled withthe fact that Respondent handed both these employeestheirlastpaychecks alreadymade out in advance,providesanunmistakable inference that theyweredischargedfor engaginginprotected activity. I thereforefind that Kennedy, like his fellow workman, Strickland,was discharged in violation of Section 8(a)(3) and (1) ofthe Act.5.The discharge of Clifton CoxCoxwas employed when the plant was openedapproximately at the end of February. His job was towipe off cabinets and his foreman was Arnold Frazier. Hewas a neighbor of Kennedy and signed his union card onJuly 25, which card was given to him at Kennedy's home.He was discharged at the end of his shift on Friday, July26 at 3:30 p.m. The Respondent's notation next to Cox'sname states "could not adapt to this type of work andincompetent." Cox was approached by Frazier on July 26,told his services were no longer needed,given two checksand told he had been paid in full. He was never warnedabout his"incompetence" although he testified he wastold to try to do better.IfCox was incompetent and could not adapt to thetype of workhe was doing it is impossible to understandwhy his inadequacies were tolerated by Respondent for the5months he was on the job.His foreman, Frazier,testified that Cox spoiled about one $60 cabinet almostweekly thus causing Respondent a loss of approximately$1,500 for the 5 months he was employed. SuddenlyRespondent (on the very day that the two chief unionadherents, Strickland and Kennedy are fired), decides todischarge Cox because "he is not adapted to this kind ofwork and is incompetent." Also note that Cox is knownto be a neighbor of Kennedy. The circumstances of Cox'sdischarge are identical with those of Strickland andKennedy.He is only toldhis services are no longernecessary and he is paid off in the plant with two checkswhich were prepared in advance.I infer from these eventsthat Respondent's explanation for the discharge,given atthe hearing,was a pretext to cover up the true reasonwhichwas that he was fired because the Companysuspected he was an adherent of the Union. I find thatCox was discharged in violation of Section 8(a)(3) and (1)of the Act.6.The discharges of M. Yarber, George Yarber, R.Harris, and John HarperM. Yarber, his brother G. Yarber, R. Harris and J.Harper were all discharged on Wednesday,July 31,in themiddle of the work weekand at about 3 p.m. when thenormal shift ends at 3:30 p.m. They were all paid off as of3 p.m. with checks handed to them at the time they weredischarged.These checks were obviously prepared inadvance. No reason was given to the men but they wereall told their services were no longer required. The recorddoes not show that any other employees were dischargedon that day. Nor was any evidence adduced at the hearingto indicate a special circumstance that might explain theurgency of the sudden discharges before the normal end ofthe shift. It is significant and should be especially notedthat the record does contain a copy of a certified letterdated July 29, writtenon unionstationery, signed by theUnion's International Representative,G. Seale, notifyingthe Company that Harris, M. Yarber and Harper hadbeenselectedascommitteementocontacttheRespondent's employees for the purpose of organizingthem to join the Union. The record also contains a postalreceiptshowingthattheletterwasdeliveredtoRespondent on July 31 stampedam.Approximately 3hours after the receipt of this letter all three men namedasmembers of the Union's organizing committee weredischarged. It should be noted that George Yarber is thebrother ofM. Yarber and worked by his side. TheCompany had clear notice that three of the four men wereworking as union representatives and the fourth is thebrother of one of the named active union members. In thelight of these facts Respondent's insistence that it had noknowledge of union membership or activity of theseemployees is patently false. The reasons for the dischargesare equally incredible.According to the pretrial paper(which is included in the record) prepared by theRespondent for the hearing states the following reasonsfor discharge:M. Yarber: unable to adapt to this type ofwork followed by the word "spoilage" in ink;G. Yarber:unable to adapt to this type of work; Harris: continuousabsenteeism; Harper: not mentally or physically capable.M. Yarber was first employed by the Company inFebruary 1968. He was originally hired to do generalwork and at the time he was discharged was doing spotwelding. He was discharged on Judy 31. Since M. Yarberwas employed by the Company ever since its operationcommenced in Shubuta in February 1968 and he wasdischarged on July 31, it took the Company 5 months todiscover that he was "unable to adapt to this type ofwork." In fact,M. Yarber testified credibly that hetrainedLewisStricklandandJohnnyBrewerandaltogether four or five employees to do the work that theywere hired to perform. At the time he was discharged M.Yarber wastraininghis brother George. He was hired at$1.60 an hour and raised to $1.70 in June at which timehis then foreman, O. Zeitvogel, gave him a 10-centincrease and said "There are going to be some of the guysget it that deserve it." M. Yarber signed his union card onJuly 26 which card he received from Strickland in theevening.Shortly before his discharge, at approximately2:30 p.m.,M. Yarber saw Tom D. Blackledge, JackJenkins and Oscar Zeitvogel drive by his work station inthe golf cart. Before M. Yarber left the plant he sawOscar Z. talking to his brother while both were standing 5or 6 feet away. M. Yarber testified he was never warnedof doing any bad work or causing spoilage and in fact hestated that his foreman recommended his work all thetime.For example, Oscar Z. would come around Fridayevenings, ask him to work on Saturday, and in thisconnection he would say "I need a few of you good guysand I want to come out on Saturday." M. Yarber alsotestified that no representative of the Respondent ever toldhim that he could not adapt to the work and no onecomplained of the work that he did. One additional reasonwas given by Bob D. to the effect that M. Yarber was 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsubordinate. At one point M. Yarber had asked Bob D.to get him a sink cabinet for his personal use. Bob D. saidhe would but he never did get this sink cabinet. MadisonYarber was told again that he would get a sink cabinet ata later time but this time he told Bob D., "forget about itIwon'tget one."When asked if he said forget about it ina loud or angry voice Yarber said, "No." Apparently thisInnocuous conversation is the basis for Bob D.'s statingthatM. Yarber was insubordinate.G. Yarber was hired on July 8 at $1.60 an hour towork as a tack welder or spot welder. He was fired onJuly 31. His duties included the welding of hinges on theends. On the day he was moved from assembly work tohinging hewas told that his brother M. Yarber wouldinstruct him. G. Yarber signed a union card on July 26,which he received from his brother Madison and thenreturned it to him.On July 31 at about 3:03 p.m.while he was standing athis welding machine his foreman Oscar Z. hit him on theshoulder and said"Your timego in asof 3 p.m." G.Yarber got his hat and coffee pot and shook hands withJames V. Jones and said, "It's nice to have been workingwith you." Yarber testified that he was never sarcastic oraggressive in his manner and never received complaintsabout inability to adapt to his job nor was he ever toldthat he was an agitator or a sorry worker or that he hadbeen insubordinate.He also was never told why he wasdischarged. In the course of his cross-examination he wasasked whether he had ever been criticized for talking toomuch or being off the job. To these questions Yarberanswered, "No." Yarber was discharged on July 31, aWednesday, beforethe end of his shift.In view of the fact that he worked alongside of hisbrother,who was a known union adherent,it is reasonableto assumethat the Company took G. Yarber to be equallyinvolved with the Union as his brother, M. Yarber. Thisinference is logical in view of the fact that the reasonsadvanced by Respondent at the hearing to explain G.Yarber's sudden discharge before the end of his shift andin the middle of a work week do not hold water and seemtohave been advanced as part of a shifting series ofexplanations none of which are convincing. Yarber'stestimony was given in a straightforward manner withsome vigor.His demeanor on the witness stand impressedme with the fact that he was telling the truth. Once againitistobe noted that Oscar Zeitvogel, who was G.Yarber's direct foreman had the best opportunity toobserve his performance as an employee,isno longerworking for the Company but no reason was given why hehad not been requested to appearas a witnessto testifyfor Respondent. His failure to be called suggests that if hehad appeared his testimony would not have supportedRespondent's explanations.Raymond Harriswas hired by the Company in April1968, at $1.60 an hour and was raised to $1.70 sometimearound the middle of June.He was dischargedonJuly 31,at3 p.m.At this time Jenkins and Blackledge came toHarris while he was working and handed him his checkwith the comment made by Jenkins "Your time is paid upas of 3 o'clock, we don't need you anymore." Harris sawTom D.sitting in his golf cart.Harris testified that hetalked to a number of employees at breaktime andlunchtime both before he signed his union card and after.He signed his unioncard on July 26. He testified that hewas late once as far as he could remember and was absent4 1/2 days during the course of his employment.He saidthat he had never been criticized for too much talk, forkilling time or for being absent an excessive number oftimes.He also said he had never had a conversation withBob D.about missingwork on Mondays.Respondent's pretrial notes contain the statement withrespect to Harris that his discharge was due to the factthat he was continuously absent. If this was indeed anaccurate statement of the reason for his discharge it wouldhave been simple for the Company to produce the bestevidenceconcerningabsenteeism by bringing in Harris'timecards. Since this was not done it would appear thatchargingHarris with excessive absenteeism as a basis fordischargewouldnothavebeensupportedby theCompany's records.Harper was hired on May 16 and fired onWednesday.July 31at 3 o'clock. He worked as a spot welder andstarted his employmentearning $1.60 an hour which wasraised to $1.70 within 30 days after he secured his job.Harper testified that the raise which he received from hisforeman Oscar Z. was accompanied by a statement fromOscar who said "You are a good worker, I got you adime."Harper signedhis union card on July 26. Harpersaid he passed out approximately five union cards atbreaktime in the afternoon or in the parking lot. At thetime of his discharge Oscar Z. gave him his check andsaid,"Your time stops at 3 p.m., I can't use youanymore." At the time of his discharge Harper saw TomD., Bob D., Jack Jenkins, and Fred Blackledge who werepositioned about 20 feet away from his work station andwere in a position to observe what occurred at the time ofhis discharge. After he was given his check he took off hiswork gloves and apron and started to leave the plant.Tom D. told him that he didn't have anything else to talkabout and to get off the premises. Harper said he wasnever criticized for either the quality or quantity of workthat he did and in fact had never been criticized byRespondent. It is difficult to understand how he could beraised10centsanhourwithin30 days after thecommencementof his employment if he was in fact "notmentally or physically capable" of performing his duties.This last is thenotationwhich appears on the Company'spretrialmemorandum.I find that M. Yarber, G. Yarber,HarrisandHarperwere discharged as part of theRespondent's clearly discernible pattern of discriminationdirected againstthese employees because of their activitieson behalf ofthe unionwhich action by Respondent is inviolation of Section 8(a)(3) and (1) of the Act.7.George W. Allen, Jr.The facts and circumstances concerning the GeneralCounsel'sallegationof the discriminatory discharge ofAllen are unusual. The General Counsel contends that thename Yarber was anathema to Respondent because of theYarbers known adherence to the union. Allen is a nephewof the Yarbers. From this premise it is alleged that Allenwas discharged as a probable union adherent because ofhis kinship to the Yarbers.Roland Hodge was a summer worker employed byRespondent.He came into the plant on September 6accompanied by Allen and both men went to the placewhere Hodge normally works. Hodge explained that hewas a summerworker who would finish his work that dayand would thereafter return to college. Allen is a friend ofHodge and Hodge brought him to the plant with the ideainmind of having Allen take his place as an employee.Claude Brown was an employee who assisted Hodge fromtime to time. Allen had known Claude Brown all his life.Hodge introduced Allen to foreman Tommy Smith andtold Smith that he had brought Allen to take his place. SOUTHERN HOUSEHOLD PRODUCTSHodge and Smith talked for a while and then Hodge toldAllen that Smith wasgoing to use him.Smith then wenttoAllen and asked him if he had previously done work ofthat nature and Allen said he had not. Smith allegedlytoldAllen to secure an apron and start work and thatHodge would show him what to do. Allen asked Smithwhere he was to,get an apron. About this time Brownremoved his apron, and Smith told Allen to use it. Brownhanded Allen his apron; Allen put it on and Hodge toldhim to put some plastic door stops and other items in theapron. During this time Brown had walked to Allen's leftand behind him. Brown walked back by Allen (afterHodge had shown him how to perform his job) and saidto him "Hello, there, that Yarber boy." Allen saw Brownwalk over to Smith. He saw Smith turn around to look athim.Hodge had a few words with foreman Smith andthen he came over and said "Well, I don't guess you getthe job" because he [Smith) said he would not be able touse you or something to that effect. At this point Allenpulled off the apron and left the plant. Allen testified thatheworked approximately 4 minutes. At the time theNLRB election took place in the Company's plant, Allenappeared and tried to cast a ballot but was told that therewas no record that he had ever been employed by theRespondent and he could not vote. Allen described himselfas an 8(a)(3).When askedon cross-examinationwhere helearnedabout8(a)(3)'sAllensaidthattheUnionRepresentative, Seale, told him he was an 8(a)(3) and thathe ought to cast a ballot.Respondent contends that Allen was never employed byit,nevermade application for employment, neversubmitted his social security number or received a W-4withholding tax form and was entirely unknown to theCompany. It should further be noted that Allen neverclaimed compensation for the 4 minutes he says heworked for the Company.The General Counsel cites as authority for his espousalof Allen's claim two cases,Product Engineering and Mfg.Corp.133 NLRB 1375, andGaylordDiscountStores ofDelaware,Inc.137NLRB 557, 566. InProductEngineeringRespondent contended that there was noprobative evidence that it knew of any union activity byRollie Keln or Wood. The two Keln brothers and Woodwere constant companions, riding to and from worktogether, and consorting with each other, by Respondent'sown admission during working hours. On May 2, all threeattended a union meeting together,signed union cards andthe next day passed out cards during lunch hour and afterworking hours. These activities were carried on by allthree at the same time and place.The Board found:IfRespondent was, as we find, aware of Melvin'sactivity on behalf of the Union, it is proper to infer thatitwas also aware of the Union activity of his brotherand of Wood, which occurred at the same time andplace,oratthevery least, that the Respondentsuspected that, in view of their close association duringworking and otherwise,RollieandWood sharedMelvin's prounion sentiments.Accordinglywe findadequate evidence in the record that the Respondentbelieved that all three were union adherents.Hodge testified that while Allen was getting his apron,Brown asked Smith if he was going to hire Allen. Hodgewas not certain but he believed that Smith nodded that hewas.Hodge further'testified he heard Smith ask Brown"Do youknow him?"and Brown's reply "That'san oldYarber boy." A fewminutes later Smith called Hodge379over and told him he would not be able to use Allen butthat he had been thinking about getting a taller man forthe job when Hodge left. There is evidence in the recordthatHodge is 5' 8" in height and Allen 5' 11". Hodgewent over and told Allen he wasn't going to get the job.This occurred after Hodge and Allen had worked only afew minutes.The General Counsel contends that the testimony isclearthatAllenwas acceptable and accepted foremployment as an Allen, but he was not as a "old Yarberboy."The testimony in the record is not at all clear thatAllen was ever hired by Smith. Most of the conversationsrespecting instructions toAllenwere given to him byHodge who admittedly was an employee but not asupervisor.The facts of theProductEngineeringCompanyare not apposite to the case at bar. There is noevidence to show that Allen had a close, ongoing dailyrelationship with his uncles, the brothers tYarber. There iscertainly no evidence to indicate that Allen participatedwith the brothers Yarber in any union activity of any kindwhatsoever. It seems clear that for the General Counsel toattempt to spin a thread of circumstantial evidencepointing to the fact that Allen was a probable unionadherent because of his kinship to the Yarber men isgoing pretty far afield in an attempt to make a case.There is even serious doubt that Allen even consideredhimself as an employee. He never made application for ajob in the regular way through the front office at the timehe allegedly began to work for Respondent. Furthermorehe never claimed any pay for the few minutes of workthat he did perform. The General Counsel did not slipporthis burden of proof that Allen had ever been an employeeof the Respondent or that he had been discriminatorilyrefused employment. Further no probative evidence wasadduced to show that Allen was identified with the Unionin any way known to Respondent. I therefore recommendthat thisallegationin the complaint be dismissed.8.The dischargesof Earlie Trotterand NehemiahTrotterThe discharges of the Trotters will be handled togetherbecause, as will be seeninfra,the situation involving themhas some circumstances in common.Earlie Trotter and his third cousin Nehemiah rode towork together in the same car pool. Neither one wasconspicuouslyengaged inunion activity. The sole directevidenceshowinginterest in the Union stems from thefact that they both joined the Union and signed unionauthorization cards which are included in the record.Earlie was hired by Respondent February 27, 1968, ator about the time the Company commenced its operationsinShubuta.He was discharged on September 12. Heworked in the paint department painting, trainingpainters,and caringfor the paint pumps. His immediatesupervisorwasArnoldFrazier.He testifiedwithoutcontradiction that over the course of his employment hetrained 25 to 30 painters and was the senior employee inhis department. At the time he initially applied for work,February 27, he made application together with his cousinNehemiah, J. Cooley, and Otha Jones and it was theregularpractice of these four employees to swap driving.He signeda union authorization card on August 29 andclaimsheattendedfourunionmeetingsbeforehisdischarge.Earliewas elected a Warden of the Unionbefore he was fired. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about September 11, Frazier asked Earlie whiletheywere in the paint room how Earlie thought thepainting crew would vote in the NLRB election. Earlietestified that he told Frazier "I did not know, I didn'tcareanythingabout it." Subsequently, on or aboutSeptember 12, Frazier again asked Earlie if he thoughtthe painting crew would vote for the Union. Earlie replied,"I do not know because I haven't asked anybody." Thisconversational exchange took place about 11:30 a.m.before the paint crew knocked off for dinner. OnSeptember 11 Earlie testified that he told Frazier he wassick with yellow jaundice and he also allegedly was told byFrazier that he [Frazier] too, was not feeling well andmay also have had yellow jaundice. Frazier denied hetalked to Earlie about both of them feeling ill.The next morning, September 12, when he wasdischarged, Earlie sent word by J. Cooley or Sam Barney(both riders with the Trotters in the car pool) that hewould not be at work until 10:30 a.m. because he had tovisit the doctor. Frazier admitted that he had receivedword about Earlie's visit to the doctor and that he wouldbe late in reporting for work.Trotter testified that he went to the doctor's office andreturned to work at 10:30 a.m. as he had promised. Hedid not see the doctor because the doctor was at thehospital and was not expected back in his office until 11a.m. Earlie did not wait because he did not want to reporttowork later than he had promised. Later that day,September 12, at about 2:30 p.m. Frazier told Earlie thatBlackledge wanted to see him in the office. When Earlieand Frazier reached the office they found Bob Daniel andBlackledgewaiting for them. Blackledge said he hadcalled Dr. Eure in Bay Springs who said Trotter had notbeen in to see him. Blackledge offered to call the doctoragain.Trotter saidnevermind calling.Trotter thentestified: "They said, well we're gonna have to let you go,because you done [sic] lose so much time and everything."And they handed me my check. Trotter thanked them forletting him work there, left to change his clothes and wastold by Frazier to "get all your belongings and get out thedoor and wait for your ride out there."On cross-examination when Blackledge offered to callthe doctor a second time Trotter said never mind andRespondent alleged that Trotter also said "some days Ilies and some days it is not for me to lie and this is one ofthe days for me to lie." Trotter denied he made thisstatement.Later in the interview Blackledge allegedlyreminded Trotter that he [Trotter] had stated Doctor Eurewas the family doctor who had treated Earlie, his wife anddaughter. Further, that when Blackledge called the doctorhe denied he even knew the Trotter family. When Trotterwas told this by Blackledge he testified he replied, "Neverheard of me." That's when I told him I said, "Well,everybody can lie." It may be significant that Respondentdid not call Doctor Eure to testifyas a witness andconsequently it is difficult to resolve this credibility issue.The best way to establish whether Trotter did or did notin fact goto the doctor's officeas he claimedwould be toproduce the doctor, interrogate him and subject histestimony to cross examination. This was not done.Trotter's testimony was somewhat confused but it shouldbe noted that he is untutored and he tried to reconstructthe events which transpired in as clear a manner as hecould.For the most part his testimony was fairlyconsistent and appearsto be accurate. I credit Trotter.Respondent's pretrial notation lists alongside of Earlie'sname the reason for his discharge as being due to"excessive absenteeism, would not stay on the job." Itshouldbenoted that the best evidence to supportRespondent's contention covering excessive absenteeismwould be the Company's official attendance record and/ortimecards. No such documentary evidence was offered atthe hearing. Instead, Respondent contented itself with thetestimony of Frazier, Blackledge and Bob Daniel. FraziertestifiedthatEarlie"missed a good deal of time."Additional evidence was adduced by the Respondent tothe effect that Earlie had wandered around the plant, andallowed the pressure in the paint pumps to vary, andallegedly spilled toomuch paint. Trotter had earliertestified that he was never warned about wandering aboutthe plant or doing poor work. The falsity of the reason forhis discharge advanced by the Respondent can be seenfrom the following quotations from the record: Fraziertestified on cross examination:Q. And you fired him for running through the planttalking toother employees?A. No.Q. What did you fire him for?A. I fired him for misinformation.Q.Was there any other reason that you fired him?A. No.Q. No otherreason whatsoever?A. But there could have been.Thus,Fraziertestified,withsomesignificantinconsistency,thatTrotterwas not discharged forexcessiveabsenteeism or for leaving his work area.Explicitly Frazier testified as follows:Q.Excessive absenteeism, was that a reason Mr.Trotter was discharged?A. No.Q. It was not. He was discharged for lying to youwhy he was absent. Is that correct?A. That's right.The record contains considerable additional confusionand contradiction through the lips of Bob Daniel andBlackledge concerning the reasonfor Trotter'sdischarge.Suffice it to say that I do not credit Frazier, Bob Danielor Blackledge as to the reason for Trotter's dischargebecause of the shiftingreasons andexplanations advancedby them. If Trotter was not discharged for "lying" orexcessiveabsenteeism, or wandering around the plantaway from his work station there must have been somereason.Note the precipitate discharge at 3:30 p.m. on aThursday, September 12, before the end of either hisnormal work week or shift. It should also be noted thatFrazier was Trotter's immediate foreman. It seems out oftheordinary for Blackledge to call Bob Daniel andFrazier into a conclave where two of the "big three" plusFraziermightallbearwitnesstothefactsandcircumstances regarding the discharge of Earlie Trotter.Such a marshalling of forces seems out of proportion tothe importance of the discharge. In addition, the timing ofthe discharge bears close scrutiny. Frazier queried Trotterabout how his paint shop boys would vote in the NLRBelection on September 11. The very next day, September12,Frazieragain questionedTrotter on this point. Aftertwo fruitless efforts to elicit information from Trotter onthe subject of the Union he was suddenly discharged.At the very least Trotter was discharged undersuspiciouscircumstances. If,asRespondent claimed,Respondent had no knowledge that Trotter was everengaged in union activities how can it be explained that hewas singled out for questioning twice in 2 days in an effortto discover his appraisal as to how he thought the boys inthe paint shopwere goingto vote in the forthcomingNLRB election. The summary discharge of Trotter, the SOUTHERN HOUSEHOLD PRODUCTSseniorman in the paint department,the shifting andconflicting reasons for his firing when viewed in thecontext of Tom Daniel's sharp distaste for the CarpentersUnion as expressed in his speech of August 13 all give risetoa strong inference that the Company'smotive indischarging him was in truth predicated on Respondent'ssuspicion that Trotter was involved in the union situation.This reasonable inference is fortified when it is viewedagainst theRespondent'spatternof behavior in itsdischarge of ten other employees also under unusualcircumstances.Ifind that Respondent's alleged reason fordischarging Earlie Trotter was a transparent pretext tocamouflage the real reason,which was that Trotter wassuspected to be an adherent of the Union.Itherefore findthat Trotterwas discharged in violation of Section 8(a)(3)and (1) of the Act.Nehemiah Trotter began to work for the Company onFebruary27, 1968.He applied for his job when the plantbegan to operate,at the same time with EarlieTrotter, J.C.Cooley,andOtha Jones.N. Trotterwas fired onSeptember 13, a Saturday.N. Trotterwas employed inthe shipping department stacking the trucks,loading andunloading trucks,and rail cars.He also had someoccasion to operate the tow motor.N. Trottersigned aunion card on August 9. Respondent's pre-trial notationcontains the following statement alongside the name ofNehemiahTrotter: "Handled merchandise'rough' afterbeingwarned."This was given as the reason for hisdischarge.N. Trotteris in the U.S. Reserve Forces andhad onlyrecently returned from a 2-week tourof duty. Hemakes a good appearance,was a good witness,spoke withcalm assurance,has a good vocabulary and he created agood impression through the excellence of his demeanor.The Trottercousins rode to work together.As has beenexplainedsupra,Earlie Trotter was discharged because ofhis known or suspected union activities only a few daysbefore Nehemiah Trotter was discharged.The only unionactivityN. Trotterengaged in was the signing of theunion card which is dated August 9. Approximately 2weeks before he was discharged,on or about August 28,NehemiahTrotter wasvisited at the plant by a formeremployee,BillTresh.Tresh made a visit to the plant onAugust 28 and spent about 2 or 3 minutes talking to N.Trotter immediately afterTresh leftthe plant,Blackledge,on the golf cart,approached Trotter and ordered him toget on the cart whereupon he was taken to see Tom andBob Daniel at the other side of the plant.Tom Daniel toldTrotter to"get off and come around where I can seeyou." Trotterdid as he was told. Daniel asked Trotterwhat Tresh wanted,and Trotter said"nothing unusual.He just stoppedby for a visit."Daniel then asked TrotterifTresh said anything about a union,and Trotter replied"No." Daniel then asked Trotter if he [Trotter] had goneto a "union meeting over at Waynesboro the other night,"and Trotterreplied that he had not. Daniel then toldTrotter hedid not want any part of the Union, that hewould go to New Orleans and "buy" one if he wanted to"jeopardize"every employee at the plant.Itwas calledthe Bums and cost $10 a month.N. Trotterdid not admit to Daniel that he was aparticipant in the union campaign,but he did not say thathe was not.Itwould appear that Daniel and BlackledgeconsideredNehemiah Trotter at least a suspected unionsupporter.Itshould be noted that neither Daniel norBlackledge testified about the conversation with TrotterandforthisreasonTrotter'stestimonyremainsuncontradicted.From the above it would appear thatRespondent suspected Nehemiah Trotter of union activity381or knowledge concerning the Union.With respect to the testimony of Ed Zeitvogel to theeffect that N. Trotter handled merchandise "rough" andthe so-called warnings that were given to him, Zeitvogeltestified that he had given Trotter warnings from time totime; it might have been a month, it might have been 1week but he had warned Trotter from time to time. Whenasked to describe the form that the warnings tookZeitvogel testified that he would tell Trotter "to try hisbest to handle the cabinets easy. Easy as he could wheretherewouldn't be no damage." Zeitvogel's testimony ishardly worth serious credence because he said he mighthavewarned him from time to time and when hedescribed the "warning" that he gave Trotter, hisexplanation seemed to be more an exhortation to Trotterto do better work than a warning that some consequenceswould follow if he did not improve.Blackledge also testified that N. Trotter had handledmerchandise roughly and had been warned about this byhim [Blackledge].Trotter testified that he was discharged on a Saturdaymorning between 9:30 and 10 a.m. He said that he workedmost Saturdays and his usual working time was fromabout 6 a.m. to 11, 12, or 1 p.m. The facts concerning theincident that caused his discharge were not seriouslydisputed. Trotter was asked to help unload a trailer whichwas filled with containers which were closed by steelbands.Trotter thought that the best way to unloadcontainers would be to use the tow motor. The tow motordid not seem to be available at the time when Trotter andthe others working with him were instructed to unload thetrailer.Blackledge told the men that he wanted thecontainersto be unloaded by cutting the steel tapes andthen each container was to be unloaded by having itscontents emptied out. Upon hearing these instructionsTrotter said that he made a remark to himself that "itwould take all day to unload like that." According toTrotter, this remark was made in a low voice and was notdirected to anyone nor was it disrespectful or sarcastic.Blackledge was standing about 10 feet away when Trottermade this comment. Blackledge said that Trotter'sutterancewas in a"sarcastic tone in front of otheremployees."After hearing this remark Blackledge leftTrotter and went toward the office. A few moments laterTom Daniel and Blackledge returned on the golf cart toTrotter's work area and stood there a few minutes andlooked at Trotter while discussing something betweenthemselves. They then left. In approximately 5 minutes,Blackledgereturned alone and called Ed Zeitvogel to theside.Trotter heard them mention his name. Very shortlythereafter,Zeitvogel called Trotter and told Trotter hewas discharged because he had shown disrespectin talkingto Blackledge that morning. Trotter testified that the totalelapsed time between his utterance of the statement whichseemed to outrage Blackledge and the notification of hisdischarge received from Zeitvogel was about 30 minutes.Blackledge as the General Manager of the plant and asone of the "big three" certainly had authority to dischargeTrotteron the spot. In thisinstancehe travelledapproximately 400 feet to discuss the situation withDaniel. There must have been some doubt in the minds ofDanielandBlackledgebecause it seemed somewhatunusual thatDaniel came back with Blackledge in the golfcart to visit the scene where the incident allegedly tookplace.Theremight also have been some doubt inBlackledge'smind astowhether or not he had a goodbasis for discharge- because otherwiseit isdifficult tounderstandwhy he found it necessary to discuss the 382DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter with the Company's President,Tom Daniel,beforehe gave Zeitvogel instructions to discharge Trotter.Thus the cases of Nehemiah Trotter and Earlie Trotterhad some resemblance to each other.In neither case werethemen particularly active in the union.They both signedunion cards.The significant fact that has to be kept inmind is that it does not matter whether or not NehimiahTrotter was in fact actually very active in the union. Itseems to be a reasonable inference to conclude from thefacts set forthsupra,that Blackledge and Daniel suspectedthatNehemiah Trotter and his cousin Earlie wereidentifiedwith the Union.If this were not so how can itbe explained that Tom Daniel made his remarks toNehemiah Trotter first questioning him as to what BillTresh had said to him and whether he mentioned a unionand. then venturing the disparaging remarks that weremade about buying a union in New Orleans that is called"Bums"and cost$10 a month.IfRespondent had noknowledge of Nehemiah Trotter's interest in labor unionsas it stoutly maintained in its defense,itwould certainlyseem clear that Respondent suspected Nehemiah Trotterof being involved in union activity.The reason that acompany gives for a discharge is not within the purview oftheNationalLaborRelationsActunlessitistransparently false and gives rise to a reasonable inferencethat the true reason was related to the actual or suspectedunionand/orconcertedactivityof the employee inquestion.The explanation which appears on Respondent'spre-trial notation that Trotter handled merchandise roughseems specious.The proximate reason for NehemiahTrotter'sdischargewas because of the irritation thatBlackledgefeltwhenthisemployeequestionedBlackledge's judgement.This would seem to point to thefact that Blackledge acted in anger and pique at theeffrontery of a colored employee making a remark of thenature that Trotter admittedly made.However,nowherein the record does there appear any evidence that Trotterwas guilty of insubordination because of his refusal toobey orders.In viewing these incidents in their totality,nowhere is there credible evidence that Nehemiah Trotterhandledmerchandise roughly; nor was he guilty ofinsubordination.The record shows no contradiction of N.Trotter's testimony that he was interrogated concerningunion matters by the Company'sPresident,Tom Daniel. Ifind that Nehemiah Trotter was discharged in violation ofSection 8(a)(3) and(1) of the Act.9.The discharge of Luther J. MercerMercer was hired the end of February 1968, andtherefore was among the senior employees in the plant.He was fired on September 9 at 3:30 p.m.after 7 monthsof employment.He was employed as an installer of sinkbowlsand cabinet tops.His foreman was JamesDickinson.He signed his union authorization card onSeptember 4.Mercer had a number of conversations with hisForeman,Dickinson, some of which were initiated byMercer and some by his foreman.On one occasionMercer told Dickinson that he felt if the union came in itwould help the employees.Mercer was discharged onSeptember 9 allegedly for excessive spoilage of plastictops.Blackledge testified that he observedMercer fromtime to time and had suggested that Mercer be morecareful.Blackledge said he had such conversations morethan once but could not recall specific dates or times whensuch talks allegedly took place. No such interchange washad by Blackledge on the day Mercer was discharged andBlackledge testified that he had not threatened Mercerwith discharge because of damaged sinks.On the dayMercer was discharged he was called into Blackledge'soffice and was told Respondent would no longer be ableto use his services.No reason was offered to explain whyMercer was discharged on the day and time the eventtook place. He was later told by Blackledge that he wasfired because he was spoiling the plastic tops.ForemanDickinson,who was Mercer'simmediate supervisor,admitted in the course of his testimony that he[Dickinson]did not know where the tops were beingdamaged or if Mercer was in fact responsible for thedamage.Sometime either before or after 2:30 p.m.(after theafternoon break)on September 9, Bob Daniel came toMercer while he was at his work station and asked himhow he felt about the Union.Mercer replied that he hadnever belonged to a union and knew nothing about them.Bob Daniel then said"Well if you are for it say so and ifyou are not for it say so." Mercer again replied he did notknow anything about it and had never belonged to aunion. During the course of this conversation Mercer saidhe did not leave his work place except to get material andBob Daniel remarked"Yes, you dostay at your table andyou do good work."Bob Daniel did not controvert any ofthestatementsmadebyMercerregardingtheconversations betweenMercer and himself. Mercer wasnot criticized for his work,and to the contrary, Dickinson,Tom Daniel and Bob Daniel all praised him andDickinson told Mercer that it would be hard to replace aman who could turn them out like Mercer did.Mercerreceived a wage increase about the end of June and therecord shows that only deserving employees received wageincreases.At the time of his discharge Mercer askedBlackledge why he was being fired to which Blackledgereplied "It's just one of those things."Evaluating the fact thatMercer had never beencriticized for his work;had received a wage increase; hadin the affirmative been praisedby bothBob Daniel andDickinson for the job he was doing; had been one of theoldest employees in point of service in the plant, hisdischarge on September 9 is incomprehensible.It is alsoto be noted that he was discharged on September 9 whichisaMonday and the first day of a new work week. Thereisno evidence in the record to indicate a precipitatingevent or occurrence that might shed light on either thefact of his discharge or explain the time when it tookplace.No satisfactory explanationwasgivenbyRespondent.Only a suspicion of adherence to the Unioncan explain why both Dickinson and Bob Daniel shouldhave engaged Mercer in conversation about unions and itis to be further noted that Vice President Bob Danielmade two attempts by direct interrogation to ascertain ifMercer was for the union.The alleged reason for hisdischarge had to do with damaged plastic tops. It shouldbeespeciallynotedthatDickinsontestifiedthatRespondent did not know if the damage to the plastic topshadbeencausedbyMercer.Withoutaplausibleexplanation the only logical inference that can be drawn isthatMercer was discharged because the Company eitherknew or suspected that he favored the Union.Here again, Respondent'spattern of spotting unionorientedmen among its employees and suddenlydischarging them to discourage activities protected by theActmanifests itself.Respondent'sexplanationsarecontrived,and unconvincing.In the face of the absence ofany reasonable basis for its action I find that RespondentdischargedMercer in violation of Section 8(a)(3) of theAct. SOUTHERN HOUSEHOLD PRODUCTS38310. The discharge of James V. JonesJones was hired on March 22 as a spot welder and wasdischarged on September 16. His starting wage was $1.60per hour and he received a merit increase to $1.70 aboutthe end of Juneor the beginningof July. Jones signed aunioncard on July 27 and he testified that he secured thesignaturesof 25 or 30 employeeson unionauthorizationcards prior to his discharge. He talked the Union up inthe plant during break and lunch periods. He attendedseven or eight Unionmeetingsbefore he was fired andwas elected president of the Union by a show of hands onAugust 1.Jones was working at his regular job when GeorgeYarberwasdischarged.He credibly testified thatimmediately after George Yarber was discharged and inthe presence of Blackledge, Pat Duel, Jenkins and OscarZeitvogel, as Yarber passed Jones' work place Yarber said"Brother Jones, I will see you." Jones asked Yarberwhere he was going to which Yarber replied that he wasgoing home because he had been discharged. Jones shookhands with Yarber and Yarber said to him, "I'll see you,BrotherJoneswithAFL-CIO."Theabove-namedsupervisors were between 6 or 8 feet away from the placewherethequotedconversationtookplaceand,significantly,noneof them denied that they had heard thiscolloquy. Just after the two Yarber men were dischargedOscar Z. came up todiscussa job he wanted Jones to do.The foreman was standing near by looking straight athim. Jones asked Oscar Z. "What'sgoing on aroundhere-all thesepeople leaving,getting fired.Is this somekind of contagiousdisease?" Oscar Z. replied, "Well, Idon't know. If it is you must beimmune."About the first of August, Jenkins asked Jones to makefifty style 630 drawers. At the end of this conversationJenkins asked "You know anythingabout a union?" Jonesreplied, "No, what's that?"Before Jones wasdischarged he gave anaffidavit to theNLRBinconnectionwith the investigation then inprogressconcerningCase 15-CA-3369. The complaint inthis case was issued on September5 and it alleges, interalia, in paragraph8 that Jack Jenkinsinterrogated anemployee [Jones] about the Union. Jenkins did not denyhis conversation with Jonesand Jones' testimony thereforestandsuncontradicted. From the above it appears thatJenkinsknew he hadinterrogated Jones andthis fact wasbroughthometoRespondentwhen it received thecomplaint datedSeptember 5. Respondent was apparentlyaware of Jones'pro-union sentiment because of theconversationwhich tookplacewithin the hearing of anumber of Respondent'ssupervisorswhenYarber said"I'll see you,Brother Jones,with the AFL-CIO." Jones'role as Presidentof the Unionand his extensive in-plantactivities on itsbehalf could hardly havegone unnoticedby the Company.It is reasonableto inferthat Respondentknew it was discharging a union leader when Jones was letgo.At the close of work onSeptember 16, Jones went tothe time clock to punch out but could not locate his timecard.He went into the office to inquire about his timecard.Mrs. Daniel said nothing to Jones but rang theannouncerbell to which Tom Danieland Jenkins andBlackledge responded.Jones heard Tom Danielask "Arethese the two cards?"Blackledge replied,"Yes, sir, theseare the twoIpulled."Tom Daniel handed Blackledgesome checks and told him,"here, pay them and get themout." Blackledge handed the checks to Jenkins and toldhim, "We have started to cut back and a lay off." Jenkinsthenwent to Jones, handed him the checks and repeatedthe exact language quoted above. Note especially thatJones was let go on September 16, which fell on Mondayof a new work week, and that his checks, including hisanticipatedearningsofSeptember 16,weredatedSeptember 15. Jones testified that he was let go withoutwarningwhatsoever, told he was being laid off because theRespondentsaid it was "cutting back" at a time whenthere was plenty of spotweldingto be done. The recordcontainsa copy of a letter dated October 2, signed byRobert Daniel, which reiterated that Jones had been laidoff due to lack of work and includes the followingstatement,After careful investigation since you were laid off, wefinddefectivepartsveryexcessiveduringyouremployment as a spot welder. As a result, we have nootheralternativebuttoterminateyourservicesindefinite (sic).The purpose of this letter is to adviseyou with regards to the situation, in order that you mayhave the opportunity of securing employment elsewhere.Itisespecially significant to point out that in theRespondent's proffered exhibit, which was rejected at thetime of the hearing and later accepted, on page 9 appearsthe following information- "James V. Jones Fab 9/15/68Terminated."(Emphasis supplied.) Thus it can be seenthat the Respondent discharged Jones and that theirmention of a layoff at the time Jones was sent home onSeptember 15 was false. Their letter to him on October 2,again changes their position and represents a false reason.The true reason was that he was discharged and not laidoff.That Jones was discharged on September 15 and notlaid off is further buttressed by Jones' testimony that atthe time he was let go, ostensibly because there was nowork available, there was plenty of work to be done. Thisfact was not controverted by the Respondent.Jones testified that there was only one other employeenamed Donald Thomas on the same job he was doing.Jones said he had 4 or 5 months greater seniority thanThomas.Jones further testified that when he made fifty smalldrawersOscarZ.,hissupervisor,said,"I'mwellsatisfied."The record shows that at one point Jenkinsasked Jones to make fifty, small scale 630 drawers. Jonesmade 47 or 48 in about 20 minutes. Jenkins said, "MyGod you sure can make these things fast." Jenkinscontinues,"I'm very well satisfied. That's a good jobthere. If I didn't have no more trouble out of any of theother employees than I do out of you I wouldn't have noproblems," and then he left and walked off. Later, aboutthemiddle of August, Jenkins said, after Jones had beenoff one day, "Boy am I glad to see you. I need some802's. I don't have anybody in the plant that can makethese things. Someone made a few yesterday and messedthem all to hell up."The facts of record belie the shifting and obviouslyfabricatedand inconsistentexplanationsmadebyRespondent as to the reasonfor Jones' discharge. Thetruth of the matter, which is amply supported by thesubstantial evidence considered on the record as a whole,isthatwhile Jones undoubtedly made some mistakeswhich he readily admitted, overall his performance on thejob demonstrated that he was a skilled, fast and efficientemployee.IfindthattheCompany'smotive indischarging Jones was to penalize him for his activities onbehalf of the Union. I therefore find that Jones was 384DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarged in violation of Section 8(a)(3) and(1) of theAct.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices in violation of Section8(a)(1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes ofthe Act.Itwillbe recommended that the Respondent offerLewis Strickland, Robert B. Kennedy, Clifton Cox, M.Yarber,GeorgeYarber,Raymond Harris, JohnW.Harper,Luther J.Mercer,EarlieTrotter,NehemiahTrotter,andJamesV.Jones immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, and make them whole for any loss ofearningstheymay have suffered by reason of thediscriminationagainst them to the date of offer ofreinstatement, less interimearnings, and in a mannerconsistent with Board policy set out inF.W.WoolworthCompany,90 NLRB 289, to which shall be added interestat the rate of 6 percent per annum as prescribed by theBoard inIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within themeaningof Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondenthas engaged in and is engaging inunfair labor practices in violation of Section 8(a)(1) and(3)of the Act, which unfair labor practices affectcommerce within themeaningof Section 2(6) and (7) ofthe Act.RECOMMENDED ORDERUpon thebasisof the above findingsof fact andconclusions of law,and upon the entire record in thismatter,it is recommended that the Respondent,SouthernHousehold ProductsCompany,Inc., Shubuta,Mississippi,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Interrogating its employees about their Unionactivities.(b)Threatening its employees with loss of jobs orclosingof the plant ifthey become members of or assisttheUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.(c) Promising its employees benefits if they refrain frombecomingamemberoforassistingthatlabororganization.(d) Discriminating against its employees by dischargingthem in order to discourage membership in that labororganization(e)Inanymanner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to Lewis Strickland, Robert B. Kennedy,CliftonCox,M. Yarber, George Yarber, RaymondHarris,JohnW.Harper,Luther J.Mercer,EarlieTrotter,NehemiahTrotter,andJamesV.Jonesreinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority and otherrights and privileges.(b)Make whole the above-named employees for anylossof pay they may have suffered by reason of thediscrimination against them by payment to each of themof the sum of money equal to the amount he normallywould have earned as wages from the date of thedischarge to the date of the offer of reinstatement, in themanner set forth in the section of this Decision entitled"The Remedy."(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act as amended, after dischargefrom the Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords relevant and necessary to a determination ofcompliance with paragraphs 2(a) and (b), above.(e) Post at its Shubuta, Mississippi, plant copies of theattached noticemarked "Appendix."3 Copies of saidnotice on forms provided by the Regional Director for theFifteenthRegion shall, after being duly signed by anauthorizedrepresentativeofRespondent,bepostedimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter in conspicuous placesincludingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 15, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'IT IS FURTHER RECOMMENDEDthat the complaint bedismissed as to any alleged violations of the Act not foundherein.'In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"and in the first paragraph ofthe notice the words"a Trial Examiner or, shall be deleted.In the furtherevent that the Board's Order isenforced bya decree of the United StatesCourt of Appeals,thewords"a Decree oftheUnitedStatesCourt ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "4In the event that this Recommended Order is adopted by the Board thisprovision shall be modified to read:"NotifytheRegional Director forRegion 15, in writing,within 10 days from the dateof thisOrder whatsteps Respondent has taken to comply herewith " SOUTHERN HOUSEHOLD PRODUCTS385APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial at which all sides had the chance to giveevidence,aTrialExaminer of the National LaborRelations Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice.The Act gives all employees these rights:To engage in self organization;To form,join, or help unions;To bargain collectively through a representative oftheir own choosing;To act together for collective bargaining or othermutual aid or protection; andTo refrain from any and all of these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT ask you whether you are a member ofor are helping the United Brotherhood of Carpentersand Joiners of America,AFL-CIO.WE WILL NOT threaten you with loss of your job orany benefits you now enjoy if you become a member orhelp that Union.WE WILL NOT promise to reward you in any way ifyou refrain from becoming a member of or helping thatUnion.WE WILL NOT discharge any employees or discouragemembership in that Union.WE WILL immediately offer to reinstate LewisStrickland,Robert B. Kennedy, Clifton Cox, M. D.Yarber,George Yarber, Raymond Harris, John W.Harper, Luther J. Mercer, Earlie Trotter, NehemiahTrotter,and James V. Jones to their former orsubstantially equivalent positions without any change inseniority or any other privileges they enjoyed before wedischarged them and we will pay to them any moneythey lost as a result of the discrimination against themwith interest at 6 percent.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.SOUTHERN HOUSEHOLDPRODUCTS COMPANY,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, New Orleans,Louisiana70113, Telephone 504-527-6361.